IN THE SUPERIOR COURT OF DELAWARE

NINA SPLAHIN,
Appellant. : Case No. Kl7A-lZ-OOl NEP
In and for Kent County
v.

UNITED PARCEL SERVICE, INC,
ET AL.

Appellee.
Q_R_D_B

Submitted: March 12, 2018
Decided: May 9, 2018

Upon Consideration of Appellant’s Appeal from the Court of Common Pleas

AFFIRMED

Plaintiff-BeloW/Appellant Nina Shahin (hereinafcer “Appellant”), appeals

from an order of the Court of Common Pleas (hereinafter the “CCP”). In that order,

the CCP granted Defendant JKMR, Inc. ’s (hereinafter “JKMR”) motion for summary

judgment, dismissing With prejudice Appellant’s claims against it for failure to join

an indispensable party, United Parcel Services of America (hereinafcer “UPS”).l This

Court finds no merit to Appellant’s appeal and affirms the CCP’s order.

The record reflects that in 2014, Appellant brought a glass fireplace door to a

parcel store owned by defendant JKMR to have it shipped to Portland, Oregon.

Several days later, Appellant claimed that the fireplace door Was damaged When it

 

1 While this case's caption reads Nina Shahin v. United Parcel Service, Inc, et al., only JKMR
has been properly joined as a defendant As explained fully beloW, the CCP ordered Appellant to

join UPS, but she failed to do so.

arrived in Portland, and demanded compensation from JKMR. When JKMR refused,
Appellant filed suit in the CCP. On September 30, 2014, the CCP found a dispute of
fact as to whether the fireplace door was damaged while under the care of JKMR or
UPS, and ordered Appellant to join UPS as an indispensable party. For the following
several years, Appellant failed to join UPS_despite multiple orders and extensions
of deadlines by the Court-until the CCP finally granted summary judgment on July
3 l, 2017, finding that Appellant had failed to join a necessary party. Appealing that
order to this Court, Appellant argues that the order is invalid because the presiding
judge allegedly (l) engaged in ex parte communications; (2) violated Appellant’s due
process and equal protection rights; (3) colluded with opposing counsel to frustrate
Appellant’s access to relief; and (4) engaged in racketeering Appellant’s opening
brief failed to address considerations relevant to this Court’s review of the CCP’s
findings of fact and application of law, electing instead to accuse the presiding judge
of criminal and civil rights violations.

The CCP’s entry of summary judgment presents a question of law, and is
therefore subject to de novo review by this Court.2 The entry of summary judgment
shall be affirmed “if it appears that there are no genuine issues of material fact and
the moving party is entitled to judgment as a matter of law.”3

As an initial matter, the Court will only summarily address Appellant’s
submitted questions for review, as they are procedurally improper. Appellant’s
opening brief is dedicated to accusing the judge below of various crimes and civil
rights violations, and petitions this Court to “invalidate the entire process of the CCP
as corrupt, biased, and discriminatory.” As indicated above, the Court’s review is

2 Jac/cson v. Walgreens Corp., 2013 WL 2145938, at *2 (Del. Super. May 15, 2013).
3 Newtowne Vill. Serv. Corp. v. Newtowne Rd. Dev. Co., 772 A.Zd l72, 174-75 (Del. ZOOl).

limited to a review of the order that has been appealed. However, Appellant has failed
to argue_even assuming she suffered any alleged injustices_that the order granting
summary judgment was wrongly decided The Court now turns to consider the merits
of the motion for summary judgment.

CCP Civil Rule l9(a) requires the joinder of indispensable parties, e.g. , parties
without whom the Court cannot “render justice between the parties before it,” or
make a final determination “consistent with equity and good conscience.”4 A court
may dismiss a complaint for failure to join an indispensable party upon consideration

of four factors set forth in Rule l9(b):

first, to what extent a judgment rendered in the person's absence might
be prejudicial to the person or those already parties; second, the extent
to which, by protective provisions in the judgment, by the shaping of
relief, or other measures, the prejudice can be lessened or avoided; third,
whether a judgment rendered in the person's absence will be adequate;
fourth, whether the plaintiff will have an adequate remedy if the action
is dismissed for nonjoinder.

Appellant’s complaint initially alleged that the damage to the fireplace door
was caused by “negligent and unprofessional handling of the item while in transit,”
thus implicating UPS rather than JKMR as having caused the claimed damages
JKMR’s answer alleges that UPS may be the party responsible for any damage to the
fireplace door, and the record reflects that UPS may otherwise possess information
relevant to the issue of causation. Without UPS, the CCP could not determine the
proper distribution of liability between UPS and JKMR, and therefore could neither
render complete justice between the parties nor make a determination consistent with

4 Industrial America, Inc. v. Minnesota Mim`ng & Mfg. Co, 306 A.Zd 751, 753 (Del. Super.
1973).

equity and good conscience

This Court’s decision in Graham v. State Farm Mutual Insurance5 is
instructive. In that case, the plaintiff was a passenger in a Delaware Express Shuttle
involved in a collision with another vehicle, and she sued the shuttle company for
injuries sustained in the crash.6 While the Graham plaintiff charged the driver of the
other vehicle with negligence, she failed to name him as a defendant7 When the other
driver could not be joined, the Graham court dismissed the complaint for failure to
join an indispensable party.8

Similarly, in the action below, Appellant’s complaint appeared to charge UPS
with having negligently caused her injuries; a dispute existed as to the extent of
UPS’s responsibility for the damages; and UPS was not joined in the action.
Therefore, upon review of the record, the Court finds that UPS was an indispensable
party.

To determine whether dismissal for failure to join UPS was appropriate, the
Court considers the factors set forth in CCP Civil Rule l9(b). The first factor weighs
in favor of dismissal, because UPS may provide discovery and information capable
of indicating how the fireplace door was damaged, and UPS’s absence prejudices
JKMR by foreclosing opportunities to show that JKMR did not cause the damages
alleged. The second factor weighs in favor of dismissal because the Court is not
aware of, nor has Appellant recommended, any possible protective provisions to
lessen the threatened prejudice. The third factor also weighs in favor of dismissal: if

the case proceeded without UPS, and JKMR were found liable, there is a foreseeable

 

5 2006 WL 160()949 (Del. Super. June 12, 2006).
6 Id. at *l.

7 Id.

8 Id. at *2.

need for future litigation against UPS to determine which party caused the damage
and to allocate liability. Finally, the fourth factor weighs in favor of dismissal because
Appellant’s claims against UPS were dismissed Without prejudice, and, in any case,
the foreclosure of recovery against JKMR does “not offend equity and good
conscience because nothing prevented [Appellant] from” joining UPS in this action.9
The record reflects that Appellant had more than three years and multiple
opportunities to join UPS and was repeatedly warned that failure to complete the
joinder would result in dismissal Despite this, Appellant failed to act.

The Court finds that CCP made no errors of law and that its factual findings

were “sufficiently supported by the record and are the product of an orderly and

logical deductive process.”lo

WHEREFORE, for the foregoing reasons, the CCP’s decision granting summary
judgment is AFFIRMED.

/s/ Noel Eason Primos
Judge

Sent via File&ServeXpress and U.S. Mail
oc: /Prothonotary
c: Nina Shahin

Gary W. Alderson, Esquire

9 See Council of Civic Organizations of Brandywine Hundred, Inc. v. New Castle Cly., 1993 WL
390543, at *7 (Del. Ch. Sept. 21, 1993), ajj"d, 637 A.2d 826 (Del. 1993).

10 Staz‘e v. Huss, 1993 WL 603365, at *l (Del. Super. July 14, 1993) (quoting Levitt v. Bouvier,
287 A.2d 671, 673 (Del. 1972)).